DETAILED ACTION
Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10-11, 18, 21-26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739).

Claim 1, Del Sordo teaches a method of retrieving media data, the method comprising: 
“sending, by the one or more processors, advertisement information (i.e. service timing information) to the advertisement server device” (180) (p. 0016-0018); 

Del Sordo is silent regarding a method of retrieving media data, the method comprising:
retrieving, by one or more processors, implemented in circuitry of a client device, main media data from a main media server device according to a manifest file for the main media data, the main media server device being separate from an advertisement server device;
determining, by the one or more processors, an advertisement insertion time slot of the main media data from a manifest file for the main media data,  the advertisement insertion time slot representing a defined gap in the main media data at a presentation time;
“the advertisement information representing characteristics of advertisement content to be received to fill the defined gap in the main media data, the characteristics including data representing the advertisement insertion time slot”;
“the advertisement content from the advertisement server device conforming to the characteristics, the advertisement content being formatted to fill the defined gap at the presentation time and to prevent overlap between the advertisement content and the main media data”;
provisioning, by the one or more processors, the advertisement content to the main media data, wherein provisioning the advertisement content to the main media data comprises inserting, by the one or more processors, the advertisement content into 
sending, by the one or more processors, the main media data including the advertisement content at the advertisement insertion time slot to a video decoder of the client device.
Higgs teaches a method of retrieving media data, the method comprising:
retrieving, by one or more processors, implemented in circuitry of a client device, main media data from a main media server device (i.e. broadcast content) according to a manifest file (fig. 10) for the main media data (i.e. program part), the main media server device (59) being separate from an advertisement server device (57) (fig. 1, 10; p. 0039, 0075, 0117);
determining, by the one or more processors, an advertisement insertion time slot (i.e. upcoming ad insertion time slots) of the main media data from a manifest file (i.e. MPEG DASH manifest) for the main media data,  the advertisement insertion time slot representing a defined gap (i.e. duration of ad slot) in the main media data at a presentation time (p. 0039);
“the advertisement information representing characteristics of advertisement content (i.e. duration or format) to be received to fill the defined gap in the main media data, the characteristics including data representing the advertisement insertion time slot” (i.e. duration or format of ads for ad slot) (p. 0039);

 “provisioning, by the one or more processors, the advertisement content to the main media data, wherein provisioning the advertisement content to the main media data comprises inserting, by the one or more processors, the advertisement content into the main media data at the advertisement insertion time slot of the main media data to fill the gap at the presentation time” (i.e. inserting dynamically commercial slot) (p. 0036-0039); and
sending, by the one or more processors, the main media data including the advertisement content at the advertisement insertion time slot to a video decoder of the client device (i.e. processed by media player application) (p. 0036-0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file for main data and ad data as taught by Higgs to the system of Del Sordo to determine upcoming ad slots (p. 0039).
MacTiernan teaches the specific features of:
“the advertisement insertion time slot representing a defined gap in the main media data at a presentation time” (i.e. empty spot blocks) (p. 0013);
“to prevent overlap between the advertisement content and the main media data” (i.e. replacing only empty spot blocks prevents overlap) (p. 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided insertion of ads into empty 

Claim 2, Del Sordo teaches the method of claim 1, wherein provisioning comprises provisioning the advertisement to the main media data to be displayable within one source buffer of the client device (p. 0014). 

Claim 3, Del Sordo teaches the method of claim 1, wherein sending the advertisement information comprises sending data representing one or more of quality of media data that can be decoded or rendered by the client device, one or more features for media data that are supported by the client device, matching qualities of the main media data, requirements of the advertisement content at an advertisement splice point (i.e. choosing targeted ad at splice point) (p 0017), personalization information to a user of the client device, or duration of an advertisement slot. 

Claim 5, Del Sordo teaches the method of claim 1, wherein sending the advertisement information comprises sending data representing one or more of capabilities of the client device, an advertisement insertion time slot (i.e. splice point), properties of the main media data, or a last played timing of the main media data for a media component. 

Claim 6, Del Sordo teaches the method of claim 5, wherein the data representing the one or more capabilities of the client device comprises data representing how the 

Claim 8, Del Sordo teaches the method of claim 5, wherein the data representing the advertisement insertion time slot comprises data representative of an appropriate advertisement and advertisement boundaries for the advertisement insertion time slot (i.e. splice point and duration for targeted advertisement) (p. 0017). 

Claim 10, Del Sordo teaches the method of claim 5, wherein the data representing the last played timing comprises data representing how the advertisement content can be spliced with the main media data (i.e. advertisement can be spliced and then a start time is considered) (p. 0017). 

Claim 11, Del Sordo teaches the method of claim 1, wherein sending the advertisement information comprises sending one or more of content properties for the main media data, playback status for the main media data, capabilities of the client device, user information for a user of the client device (i.e. user preferences), or advertisement insertion time slot information (i.e. splice point) (p. 0016-0018). 

Claim 18, Del Sordo teaches the method of claim 1, wherein sending the advertisement information comprises sending at least a portion of the advertisement information in one or more query parameters (i.e. request message) (p. 0016-0018). 



Claim 22, Del Sordo teaches the device of claim 21, further comprising a video decoder and a coded picture buffer from which the video decoder retrieves encoded video data to be decoded, wherein to provision the advertisement content to the main media data, the one or more processors are configured to store the advertisement content and the main media data to the coded picture buffer (p. 0016-0018, 0021). 

Claim 23 is analyzed and interpreted as an apparatus of claim 3.
Claim 24 is analyzed and interpreted as an apparatus of claim 5.
Claim 25 is analyzed and interpreted as an apparatus of claim 11.
Claim 26 is analyzed and interpreted as an apparatus of claim 18.
Claim 29-30 are analyzed and interpreted as an apparatus of claim 1.

Claim 4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739), and further in view of LaJoie et al. (US 2011/0107379).

Claim 4, Del Sordo is silent regarding the method of claim 3, wherein the matching qualities comprise one or more of avoidance of HDMI resets, source buffer reinitialization, unnecessary black frames, encryption and protected content mismatches information, audio codec configurations, or capabilities of the client device. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided device capability targeting as taught by LaJoie to the system of Del Sordo to further target advertisements (p. 0845).

Claim 14, Del Sordo is silent regarding the method of claim 11, wherein the content properties include, for video media of the main media content, one or more of a video codec, a profile indication, a level indication, a frame rate, an encryption scheme, transfer characteristics, or color scheme. 
Lajoie teaches the method of claim 11, wherein the content properties include, for video media of the main media content, one or more of a video codec (i.e. MPEG) (p. 0401), a profile indication, a level indication, a frame rate, an encryption scheme, transfer characteristics, or color scheme. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided video codec as taught by Lajoie to the system of Del Sordo to allow for proper compression (p. 0401).


Lajoie teaches the method of claim 11, wherein the content properties include, for audio media of the main media content, one or more of an audio codec (i.e. audio/video compression) (p. 0014), a profile indication, a level indication, a sampling frequency, or an output channel configuration. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio codec as taught by Lajoie to the system of Del Sordo to allow for proper compression (p. 0401).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739), and further in view of O’Hanlon (US 2010/0257569).

Claim 7, Del Sordo is silent regarding the method of claim 5, wherein the data representing the one or more capabilities of the client device comprises data representing whether the client device supports one or more of a single source buffer with static initialization, HDMI properties, multiple source buffers, or regular media source extensions (MSE) operation. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided resolution properties as taught by O’Hanlon to the system of Del Sordo to query capabilities of the client device (p. 0083).

Claim 9, 19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739), and further in view of Seema et al. (US 2016/0173959).

Claim 9, Del Sordo is silent regarding the method of claim 5, wherein the data representing the properties of the main media data comprise a Common Media Application Format (CMAF) Header of the main media content of one or more media components. 
Seema teaches the method of claim 5, wherein the data representing the properties of the main media data comprise a Common Media Application Format (CMAF) Header of the main media content of one or more media components (p. 0075).


Claim 19, Del Sordo is silent regarding the method of claim 1, wherein sending the advertisement information comprises sending at least a portion of the advertisement information in one or more HTTP headers. 
Seema teaches the method of claim 1, wherein sending the advertisement information comprises sending at least a portion of the advertisement information in one or more HTTP headers (p. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a header for advertising as taught by Seema to the system of Del Sordo to obtain metadata of advertisements (p. 0023).

Claim 27 is analyzed and interpreted as an apparatus of claim 19.

Claim 12-13, 20, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739), and further in view of Winograd et al. (US 2016/0182973).


receiving the manifest file for the main media content; and 
determining the advertisement information to be sent to the advertisement server device from data of the manifest file. 
Winograd teaches the method of claim 11, further comprising: 
receiving the manifest file for the main media content (p. 0162); and 
determining the advertisement information to be sent to the advertisement server device from data of the manifest file (p. 0162). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest files for ad signaling as taught by Winograd to the system of Del Sordo for service signaling (p. 0162).

Claim 13, Del Sordo is silent regarding the method of claim 12, wherein determining the advertisement information from the data of the manifest file comprises determining one or more of the advertisement insertion time slot or static content properties from the data of the manifest file. 
Winograd teaches the method of claim 12, wherein determining the advertisement information from the data of the manifest file comprises determining one or more of the advertisement insertion time slot or static content properties from the data of the manifest file (i.e. ad signaling) (p. 0162). 


Claim 20, Del Sordo is silent regarding the method of claim 1, further comprising receiving descriptive data for the advertisement content, the descriptive data expressed as one or more of a period in the manifest file for the main media content, a manifest file specific to the advertisement content and separate from the manifest file for the main media content, a high level signaling (HLS) manifest, or in data of an ISO Base Media File Format (BMFF) file. 
Winograd teaches the method of claim 1, further comprising receiving descriptive data for the advertisement content, the descriptive data expressed as one or more of a period in the manifest file for the main media content (i.e. period of content) (p. 0162), a manifest file specific to the advertisement content and separate from the manifest file for the main media content, a high level signaling (HLS) manifest, or in data of an ISO Base Media File Format (BMFF) file. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest files for ad signaling as taught by Winograd to the system.

Claim 28 is analyzed and interpreted as an apparatus of claim 20.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739), and further in view of Karaoguz et al. (US 2011/0179446).

Claim 16, Del Sordo is silent regarding the method of claim 11, wherein sending the advertisement information comprises sending the content properties expressed as one or more of a movie header, a CMAF header, mime types, sub-MIME types, or DASH MPD signaling. 
Karaoguz teaches the method of claim 11, wherein sending the advertisement information comprises sending the content properties expressed as one or more of a movie header, a CMAF header (i.e. file header) (p. 0023), mime types, sub-MIME types, or DASH MPD signaling. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a header for advertising as taught by Karaoguz to the system of Del Sordo to obtain metadata of advertisements (p. 0023).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Del Del Sordo et al. (US 2012/0144420) in view of Higgs et al. (US 2016/0182923), and further in view of MacTiernan et al. (US 2014/0236739), and further in view of Hindle et al. (US 2006/0161962).


Hindle teaches the method of claim 11, wherein sending the advertisement information comprises sending the capabilities of the client device, expressed as one or more of a media source extensions (MSE) version (i.e. extension types) (p. 0005), one or more Consumer Technology Association Web Application Video Ecosystem (CTA WAVE) capabilities, or a number of source buffers supported by the client device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided extension types as taught by Hindle to the system of Del Sordo to recording a client capability level (p. 0005).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-30 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170332114 A1	Turgut; Alper et al.
US 20160316233 A1	Ghadi; Lilesh Sharad et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        7/28/2021